The majority of the court, consisting of ANDERSON, C. J., McCLELLAN, SAYRE, THOMAS, and BROWN, JJ., are of the opinion that the cause should be reversed for the reason there was no note of *Page 327 
testimony as required by Chancery Practice Rule 75 (Code 1907, p. 1551), under the authority of the recent case of Potts v. Court of Com'rs, 203 Ala. 300, 82 So. 550, and the several authorities therein cited.
It therefore results that the decree is reversed, and the cause remanded.
Reversed and remanded.